Capital Private Client Services Funds 6455 Irvine Center Drive Irvine, CA 92618 February 15, 2010 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Capital Private Client Services Funds File Nos. 333-163115 and 811-22349 Dear Sir or Madam: On behalf of Capital Private Client Services Funds (the “Fund”), we hereby file Form N-1A, Post-Effective Amendment No. 3 to the Fund’s Registration Statement under the Securities Act of 1933 and Amendment No. 6to the Fund’s Registration Statement under the Investment Company Act of 1940, as amended. Pursuant to Rule 461 and on behalf of the Fund and the Fund’s principal underwriter, American Funds Distributors, Inc., we respectfully request that the effectiveness of the Registration Statement be accelerated to February 16, 2011. If you have any questions please do not hesitate to contact me at (213) 615-0404. Sincerely, /s/ Timothy W. McHale Timothy W. McHale Counsel cc: Laura Hatch
